DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
In response to applicant's argument that the prior art does not specifically disclose the newly amended limitations, see action below.  The 101 rejection has been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "gentle” and “rough” in claim(s) 1, 5-6, 9-10 is a relative term which renders the claim indefinite.  The term terms "gentle” and “rough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim(s) 9-10 recite "for notifying, by voice and image.”  It is unclear is whether the subject matter following the term is required, optional, or merely intended use.  As such, the limiting scope of the claim is unclear.  Any dependent claim(s) and/or similar limitation(s) is/are rejected for similar reason(s).  Proper action is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rech (US 2019/0098471) in view of An (US 2014/0244096) in view of Stein (US 2016/0325753) in view of Huang (US 2018/0058873) in view of Kislovskiy (US 2018/0342034).
Regarding claim 1, 
Rech disclose(s): 

The above art/combination does not expressly disclose wherein the specifying of the first information includes estimating, by the first electronic controller, a traveling schedule of the first vehicle based on utterances given by the first driver and based on one or more driving attributes of the first driver; wherein the first information comprises the traveling schedule of the first vehicle estimated by the first electronic controller; and wherein the notifying of the second driver of the first driving assistance information includes notifying the second driver of the first driving assistance information derived based on the traveling schedule of the first vehicle; by voice and image, the driving attributes of the first driver comprise a classification of the driving of the first driver into a plurality of stages based on past driving history of the first driver, the plurality of stages including at least gentle driving and rough driving.
Rech disclose(s): the first information comprises the traveling schedule of the first vehicle estimated by the first electronic controller (Fig. 4A-C; [0068]; 12 et seq.); and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, implement a cooperative driving maneuver, more specifically, but not exclusively, based on driving intention messages which are provided via vehicle-to-vehicle communication.
An teaches or suggests: the specifying of the first information by the first agent includes estimating, by the first agent, a traveling schedule of the first vehicle from utterances given by the first driver ([0061]; Table 1; 37 et seq.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and use convenience centered driving control change.
Stein teaches or suggests: estimating a traveling schedule of the first vehicle based on one or more driving attributes of the first driver ([0089]; 23 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed 
Huang teaches or suggests: by notifying, voice and image ([0046]; 15 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, convey messages and notifications to a driver and use multiple formats to gain attention.
 Kislovskiy teaches or suggests: the driving attributes of the first driver comprise a classification of the driving of the first driver into a plurality of stages based on past driving history of the first driver, the plurality of stages including at least gentle driving and rough driving ([0080-1]; 25 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on 
Regarding claim 3, the combination as applied above further teaches:
specifying second information regarding future driving of the second driver, by the second electronic controller; transmitting the second information from the second electronic controller to the first electronic controller; and notifying the first driver of second driving assistance information derived based on the second information (Rech Fig. 4A-C; [0109]; [0133]; [0068]; 12 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 4, the combination as applied above further teaches:
the specifying of the information regarding the future driving of the second driver by the second electronic controller includes specifying, by the second electronic controller, response information on a response of the second driver to the first driving assistance information as the information regarding the future driving of the second driver (Rech Fig. 4A-C; [0109]; [0133]; [0068]; 12 et seq.); and the notifying of the first driver of the second driving assistance information includes notifying the first driver of the second driving assistance information derived based on the response information (Rech Fig. 4A-C; [0109]; [0133]; 12 et seq.; see also claim 1 and above claim(s)). 
Regarding claim(s) 5-10, claims are rejected for similar reasons as claim 1 and the above claims.  Claims 5-6, 9-10 corresponds to claim 1 and is rejected for similar reasons.

A cooperation method between vehicles, the cooperation method comprising: allowing a first electronic controller installed on a first vehicle and a second electronic controller installed on a second vehicle to cooperate with each other (rejected for similar reasons as claim(s) 1); specifying information regarding future driving of a first driver aboard the first vehicle, by the first electronic controller (rejected for similar reasons as claim(s) 1); transmitting the information by the first electronic controller to enable the second electronic controller to acquire the information (Rech Fig. 4A-C; [0109]; [0133]; [0068]; 12 et seq.; see also claim 1 and above claims).
The above art/combination does not expressly disclose wherein the information regarding future driving of the first driver comprises a traveling schedule of the first vehicle estimated based on utterances given by the first driver and based on one or more driving attributes of the first driver, notifying, by voice and image, a second driver aboard the second vehicle of first driving assistance information derived based on the information, the driving attributes of the first driver comprise a classification of the driving of the first driver into a plurality of stages based on past driving history of the first driver, the plurality of stages including at least gentle driving and rough driving
Rech disclose(s): the first information comprises the traveling schedule of the first vehicle estimated by the first electronic controller (Fig. 4A-C; [0068]; 12 et seq.); based on one or more driving attributes of the first driver ([0109]; 12 et seq.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed 
An teaches or suggests: the information regarding future driving of the first driver comprises a traveling schedule of the first vehicle estimated based on utterances given by the first driver ([0061]; Table 1; 37 et seq.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and use convenience centered driving control change.
Stein teaches or suggests: estimating a traveling schedule of the first vehicle based on one or more driving attributes of the first driver ([0089]; 23 et seq.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user,  perform path prediction taking into account user specific input, or input that is specific to the type of vehicle or even the specific vehicle for which the path is being predicted, the user, a human driver or human operator/passenger in case of an autonomous vehicle riding the vehicle for which the path is being predicted,  the path prediction input relating to the driving behavior or policy of the user or vehicle, 
Huang teaches or suggests: by notifying, voice and image ([0046]; 15 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, convey messages and notifications to a driver and use multiple formats to gain attention.
 Kislovskiy teaches or suggests: the driving attributes of the first driver comprise a classification of the driving of the first driver into a plurality of stages based on past driving history of the first driver, the plurality of stages including at least gentle driving and rough driving ([0080-1]; 25 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine risk value for a driver based on a variety a factors such as historical driving characteristics of the driver and data from image or video data, and/or audio data from a microphone of the driver device. 
Regarding claim 6,
Rech disclose(s): A cooperation method between vehicles, the cooperation method comprising: allowing a first electronic controller installed on a first vehicle and a 
The above art/combination does not expressly disclose by voice and image, the driving attributes of the first driver comprise a classification of the driving of the first driver into a plurality of stages based on past driving history of the first driver, the plurality of stages including at least gentle driving and rough driving.
Huang teaches or suggests: by notifying, voice and image ([0046]; 15 et seq.).

 Kislovskiy teaches or suggests: the driving attributes of the first driver comprise a classification of the driving of the first driver into a plurality of stages based on past driving history of the first driver, the plurality of stages including at least gentle driving and rough driving ([0080-1]; 25 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine risk value for a driver based on a variety a factors such as historical driving characteristics of the driver and data from image or video data, and/or audio data from a microphone of the driver device. 
Regarding claim 8, the combination as applied above further teaches:
specifying the response information on a response of the second driver to the driving assistance information derived based on the information regarding the traveling schedule of the first vehicle, the first information including the traveling schedule of the first vehicle, as second information regarding future driving of the second driver; and transmitting the response information to enable the first electronic controller to acquire the response information (Rech Fig. 4C; [0109]; [0133]; 12 et seq.; see also claim 1 and above claims). 

Rech disclose(s): A non-transitory storage medium storing information regarding future driving of a first driver aboard a first vehicle, wherein the information regarding the future driving of the first driver is specified by a first electronic controller installed on the first vehicle, transmitted from the first electronic controller to by a second electronic controller installed on a second vehicle, and used to derive driving assistance information for notifying a second driver aboard the second vehicle (Fig. 4A-C; [0109]; [0133]; [0068]; 12 et seq.; see also claim 1 and above claims).  The combination as applied above further teaches or suggests: wherein the information regarding future driving of the first driver comprises a traveling schedule of the first vehicle estimated based on utterances given by the first driver and based on one or more driving attributes of the first driver (rejected for similar reasons as claim(s) 1, 5-6; see also claim 1 and above claim(s)); by voice and image (rejected for similar reasons as claim(s) 1, 5-6; see also claim 1 and above claim(s); the driving attributes of the first driver comprise a classification of the driving of the first driver into a plurality of stages based on past driving history of the first driver, the plurality of stages including at least gentle driving and rough driving (rejected for similar reasons as claim(s) 1, 5-6; see also claim 1 and above claim(s). 
Regarding claim 10,
Rech disclose(s): 
A non-transitory storage medium storing response information on a response of a second driver aboard a second vehicle to driving assistance information derived based on information regarding a traveling schedule of a first vehicle, wherein the response . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/           Primary Examiner, Art Unit 2684